Case 4:20-cr-00190-RGE-HCA Document 2 Filed 11/17/20 Page 1 of 2

RECEIVED

NOV 17 2020
IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF IOWA aOR Ot DRETRICT OF KOWA

UNITED STATES OF AMERICA, Criminal No. 4:20-CR-190

Vv. INDICTMENT
TYLER JAMES ALTHAUS, T. 18 U.S.C. § 922(g)(3)
T. 18 U.S.C. § 924(a)(2)
Defendant. T. 18 U.S.C. § 924(d)

T. 28 U.S.C. § 24610)

THE GRAND JURY CHARGES:

COUNT 1
(Drug User in Possession of a Firearm)

On or about January 10, 2020, in the Southern District of Iowa, the defendant,
TYLER JAMES ALTHAUS, in and affecting commerce, knowingly possessed a
firearm, namely, one or more of the following:

(1) loaded, SCCY, Model CXP-1, 9mm pistol with serial number 223154;
and

(2) loaded, Hiawatha by Savage, Model 130VR, 12 gauge shotgun with no
serial number.

At the time of the offense, the defendant knew he was an unlawful user of and
addicted to a controlled substance.
This is a violation of Title 18, United States Code, Sections 922(g)(8) and

924(a)(2).
Case 4:20-cr-00190-RGE-HCA Document 2 Filed 11/17/20 Page 2 of 2

THE GRAND JURY FINDS:
NOTICE OF FORFEITURE

Upon conviction for the offense alleged in Count 1 of this Indictment, the
defendant, TYLER JAMES ALTHAUS, shall forfeit to the United States, pursuant to
Title 18, United States Code, Section 924(d), and Title 28, United States Code, Section
2461(c), all firearms, magazines, and ammunition involved in the commission of said
offense, including, but not limited to, the firearms and ammunition identified in
Count 1 of this Indictment.

This is pursuant to Title 18, United States Code, Section 924(d) and Title 28,
United States Code, Section 2461(c).

A TRUE BILL.

FOREPERSON

Marc Krickbaum
United States Attorney

py t Wetter? SQ)
Mikaela Shotwdll-” 7

MacKenzie Benson Tubbs
Assistant United States Attorneys
